The sole question is whether a specific appropriation is a necessary prerequisite for the expenditure of money from the aviation fund to carry on the activities of the state aeronautics commission.
The majority of the court has concluded that the tax of 1 cent per gallon on aviation gasoline is a license tax for regulatory purposes payable into a special fund and is therefore not subject to constitutional prohibitions contained in section 12 of Article XII, section 34 of Article V and section 10 of Article XII. Section 34 of Article V declares that "No money shall be paid out of the treasury except upon appropriations made by law * * *" and section 12 of Article XII says that "No appropriation ofpublic moneys shall be made for a longer term than two years." (Emphasis added.) These two provisions of the Constitution make no distinction between money raised for revenue purposes and money paid to the state as a result of the exercise of the police power. "Public moneys" are moneys belonging to the state (sec. 11320, Rev. Codes 1935; State v. McGraw, 74 Mont. 152,240 P. 812; Morgan v. Crow, 183 Ga. 147, 187 S.E. 840) and are moneys raised by operation of law for the support of the government or for the discharge of the obligations of government. 42 Am. Jur., "Public Funds," sec. 2.
All money raised as a result of the exercise of the sovereign power of the legislature is public money. "Without attempting an all-inclusive definition of the words `public money' as used in our constitution, they certainly include money raised by the state by compulsory process in order to carry out one of its governmental purposes and deposited in the state treasury until properly disbursed. State ex rel. Taylor v. Robinson, 59 Idaho 485,495, 83 P.2d 983; Tesch v. Board of Deposits,237 Wis. 527, 531, 297 N.W. 379; Branch v. United States, 12 Ct. Cl. 281, 289; Storen v. Sexton, 209 Ind. 589, 597, 200 N.E. 251, 104 A.L.R. 1359; State ex rel. St. Louis Police Relief Ass'n v. Igoe,340 Mo. 1166, 1174, 107 S.W.2d 929; * * *" Dowe v. Egan,133 Conn. 112, 48 A.2d 735, 738. *Page 435 
Examples of license fees which have been held to be public moneys are: License fees collected by the state board of pharmacy for the privilege of practicing pharmacy (Texas Pharmaceutical Ass'n v. Dooley, Tex. Civ. App., 90 S.W.2d 328); Motor Vehicle license fees (Downey v. Mayr, 95 Ind. App. 179, 182 N.E. 872,874); dog license taxes (Fox v. Mohawk  H.R. Humane Society,165 N.Y. 517, 59 N.E. 353, 51 L.R.A. 681, 80 Am. St. Rep. 767); farm bureau funds (State Bank of Commerce by Broderick v. Stone,144 Misc. 393, 258 N.Y.S. 717, 718).
Under these constitutional provisions it is immaterial whether the money is paid the state as a result of a revenue tax or is received from a license tax imposed under the police power. It is all income arising out of the exercise of the sovereign power of the state and is therefore public money and subject to the constitutional prohibitions. Department of Finance v. Gandolfi,375 Ill. 237, 30 N.E.2d 737.
Nor does the fact that the legislature has appropriated money from the gasoline drawback fund alter the situation. That appropriation (pp. 761 and 776, Laws 1947) is the means whereby the money is paid into the aviation fund. When a tax is paid upon gasoline used for aviation the appropriation is for a gasoline drawback "much as may be necessary to comply with the provisions of the law." The law provides that 4 cents per gallon shall be refunded. The money for the refund is specifically appropriated by the legislature. The legislature has further declared that 1 cent per gallon tax shall be transferred from the gasoline drawback fund to the aviation fund. The source of the fund is this 1 cent per gallon that is taken from the consumer and after passing through the gasoline drawback fund comes to the aviation fund. In this sense it is no different than money that is paid into the public school general fund, the common school equalization fund, the industrial accident administrative fund, and many others. It can only be paid out of the fund in accordance with constitutional procedure.
Section 10 of Article XII provides, "All taxes levied for *Page 436 
state purposes shall be paid into the state treasury, and no money shall be drawn from the treasury but in pursuance of specific appropriations made by law." It is unquestioned that there is a substantial difference between property taxes levied for the purpose of raising revenue and license taxes imposed for the purpose of regulation. The majority contends that this section applies only to taxes levied for the purpose of raising revenue and standing alone the section is open to the construction given it by the majority of the court. It is equally well recognized that the general term "taxes" is often used indiscriminately in statutes and in state Constitutions to mean either revenue taxes or regulatory taxes or both. 51 Am. Jur., "Taxation," sec. 13; 33 Am. Jur., "Licenses," secs. 2 and 3. Reading all three constitutional provisions together it is apparent that the Constitution does not distinguish between property taxes, license taxes, excise taxes, etc, but contemplates that the word "taxes" shall be used in its broadest and most comprehensive sense to include every charge or burden imposed by the sovereign power upon persons, property or privileges.
The test then is not whether this tax was imposed for regulatory purposes as a license tax or whether it is a revenue measure. The test is whether or not the moneys received from the tax are public moneys. They are public moneys, then they should be paid into the state treasury and may only be paid out of the state treasury upon a specific appropriation made by law. I cannot agree that there can be such a thing as a "continuing" appropriation of public moneys. To rely upon a continuing appropriation is to admit that an appropriation was initially necessary and if an appropriation was necessary to originally pay public moneys out of the state treasury, then section 12 of Article XII comes into operation and prohibits any such appropriation from continuing for a longer term than two years.
It is my opinion that the board of examiners were correct in refusing to allow the claims for expenses of relators and that the application for the writ should be denied. *Page 437